DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest a glass panel which includes a spacer comprising a stack of two or more films wherein at least one film of the two or more films contains containing a polymer having a viscoelastic coefficient at 400 °C larger than 500 MPa, and the polymer has a coefficient of thermal expansion at 400 °C smaller than 10 ppm/°C in combination with all the other limitations in claim 1. The examiner is relying on the applicant’s arguments filed February 26, 2021. The examiner notes that the applicant only argued that the obvious double patenting rejection was over U.S. Patent No. 10519710, however, the claims were also rejected over obvious double patenting of serial number 16/588571 and U.S. Patent No. 10533365. The examiner deems the amendment to the claims also overcomes these two rejections that were not argued also.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        03/09/2021